UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4786


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALANDIS D. PATTERSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:16-cr-00299-BHH-2)


Submitted: October 19, 2018                                  Decided: December 3, 2018


Before GREGORY, Chief Judge, DIAZ and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scarlet B. Moore, Greenville, South Carolina, for Appellant. Sherri A. Lydon, United
States Attorney, Columbia, South Carolina, Jamie Lea Nabors Schoen, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      The district court sentenced Alandis D. Patterson to 240 months’ imprisonment

after Patterson pled guilty to conspiracy to commit commercial sex trafficking, in

violation of 18 U.S.C. § 1591(a)(1), (2). On appeal, Patterson raises three challenges to

the district court’s Sentencing Guidelines calculations and further contends that his

sentence is substantively unreasonable. We affirm the district court’s judgment.

      “We accord due deference to a district court’s application of the sentencing

guidelines.” United States v. Steffen, 741 F.3d 411, 414 (4th Cir. 2013). We review the

district court’s factual determinations for clear error. Id. However, “if the issue turns

primarily on the legal interpretation of a guideline term, the standard moves closer to de

novo review.” Id. (alterations and internal quotation marks omitted).

      First, Patterson contends that the district court erred in awarding one criminal

history point for his previous conviction for possessing marijuana. A defendant receives

one criminal history point for a prior sentence of less than 60 days’ imprisonment. U.S.

Sentencing Guidelines Manual § 4A1.1(c).         “The term ‘prior sentence’ means any

sentence previously imposed upon adjudication of guilt . . . for conduct not part of the

instant offense.” USSG § 4A1.2(a). Section 4A1.1(c) is designed to include “sentences

of less than sixty days, probation, fines, and residency in a halfway house.” USSG

§ 4A1.1 cmt. background.       Thus, the district court rightfully counted Patterson’s

conviction, even if the state court imposed no active jail sentence. See United States v.

Russell, 564 F.3d 200, 206 (3d Cir. 2009).




                                             2
       Patterson next contends that the district court erred in applying a cross-reference to

calculate his base offense level. Section 2G1.1 provides that a court should apply USSG

§ 2A3.1 if the offense involved conduct described in 18 U.S.C. § 2241(a), (b) or 18

U.S.C. § 2242. USSG § 2G1.1(c)(1). As relevant here, this cross-reference applies if the

offense conduct involved “using force against the victim [or] threatening or placing the

victim in fear that any person will be subject to death, serious bodily injury, or

kidnapping.” USSG § 2G1.1 cmt. n.4(A). The government bears the burden to prove a

cross-referenced offense by a preponderance of the evidence. See United States v. Davis,

679 F.3d 177, 182 (4th Cir. 2012); see also United States v. Chandia, 675 F.3d 329, 338-

39 (4th Cir. 2012) (holding that “the due process clause does not require the district court

to find uncharged conduct by a heightened standard of proof before using it as a basis for

determining a defendant’s sentence” (internal quotation marks omitted)). *

       We conclude that the district court correctly applied the cross-reference. While

Patterson argues that the victim voluntarily prostituted herself, he admitted at the Fed. R.

Crim. P. 11 hearing that he used force on at least one occasion to compel the victim to

engage in a commercial sex act. “A defendant’s solemn declarations in open court . . .

carry a strong presumption of verity.” United States v. Lemaster, 403 F.3d 216, 221 (4th

Cir. 2005). Patterson does not contend that his plea was unknowing, and the information

alleged that Patterson used force to compel an individual to engage in a commercial sex


       *
        Accordingly, we reject Patterson’s argument that the Government should have
been required to establish the cross-referenced offense by clear and convincing evidence.



                                             3
act. And Patterson’s conclusory assertion that he did not routinely or severely beat the

victim is insufficient to rebut the numerous facts describing his offense conduct.

       Patterson also argues that the district court erred in denying him a reduction for

acceptance of responsibility under § USSG 3E1.1. We review the district court’s denial

of the acceptance of responsibility adjustment for clear error, giving “great deference to

the district court’s decision because the sentencing judge is in a unique position to

evaluate a defendant’s acceptance of responsibility.” United States v. Dugger, 485 F.3d

236, 239 (4th Cir. 2007) (alteration and internal quotation marks omitted). To earn a

reduction, “a defendant must prove to the court by a preponderance of the evidence that

he has clearly recognized and affirmatively accepted personal responsibility for his

criminal conduct.”    Id. (internal quotation marks omitted).      A guilty plea does not

automatically entitle a defendant to a reduction for acceptance of responsibility. Id.

       We conclude that the district court did not clearly err in denying Patterson the

acceptance reduction. Patterson admitted in open court at the Rule 11 hearing that he

used force to coerce an individual to engage in a commercial sex act, but then vigorously

objected to the Guideline that corresponded to this offense conduct. Moreover, Patterson

denied that he routinely or severely beat the victim, when the evidence in the record

shows that he beat her every day and to the point that, on one occasion, she required

medical attention. Additionally, during Patterson’s allocution at sentencing, he attempted

to minimize the severity of his conduct.

       Finally, Patterson argues that his sentence is substantively unreasonable because

his codefendant received a lesser sentence and his codefendant’s offense involved a


                                             4
minor.     We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Having concluded that there

was no procedural error, we review Patterson’s sentence for substantive reasonableness,

“tak[ing] into account the totality of the circumstances.” Id. at 51. “Any sentence that is

within or below a properly calculated Guidelines range is presumptively reasonable.”

United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014). “Such a presumption can

only be rebutted by showing that the sentence is unreasonable when measured against the

18 U.S.C. § 3553(a) factors.” Id.

         Patterson’s argument fails to overcome the presumption of reasonableness

accorded to his within-Guidelines sentence. The district court rightfully concluded that

Patterson’s offense conduct was abhorrent—he found a vulnerable victim, introduced her

to prostitution and drugs, and then used her dependence on cocaine and heroin, along

with physical violence, to compel her to turn over all of her prostitution earnings to him.

While Patterson’s codefendant received a much shorter sentence than Patterson, Patterson

conceded that his codefendant did not use force against his victims. Moreover, 18 U.S.C.

§ 3553(a)(6), which concerns unwarranted sentencing disparities, aims “to promote

national uniformity in sentencing rather than uniformity among codefendants in the same

case.” United States v. Parker, 462 F.3d 273, 277 (3d Cir. 2006); accord United States v.

Withers, 100 F.3d 1142, 1149 (4th Cir. 1996).

         Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                            5
    AFFIRMED




6